Case 0:21-cv-61796-AHS Document 1 Entered on FLSD Docket 08/26/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISON


                                                     )
                                                     )
 ICSON JEANPIERRE SR.                                )
                                                     )
                  Plaintiffs(s),                     )
                                                     )
 v.                                                  )
                                                     )
 GRATEFUL RECORDS, INC., and
                                                     )
 COLIN BROWN
                                                     )
                                                     )
                  Defendant.

                                           COMPLAINT

        Plaintiff, ICSON JEANPIERRE SR. (“JeanPierre” or “Plaintiff”), sues the Defendants,

 GRATEFUL RECORDS, INC. (“Grateful”), and COLIN BROWN (“Brown”) (collectively the

 “Defendants”), and alleges:

        1.      This is an action to recover money damages for unpaid minimum wage and salary

 under the laws of the United States and under Chapter 448, Florida Statutes. This is also an action

 under Florida common law and for attorney’s fees thereon pursuant to Florida Statutes, § 448.08.

        2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

 201-219 (Section 216 for jurisdictional placement) (“the Act”).

        3.      The Court has supplemental jurisdiction over the state law unpaid wages claims

 brought under Chapter 448, Florida Statutes. The facts regarding Plaintiffs’ state law claims are so

 related to the Federal claims that they form part of the same case or controversy.
Case 0:21-cv-61796-AHS Document 1 Entered on FLSD Docket 08/26/2021 Page 2 of 8




         4.       The Corporate Defendant, Grateful Records, Inc. is a Florida for-profit corporation,

 which at all times relevant to this Complaint had its main place of business in Broward County,

 and at all times material hereto were and is engaged in interstate commerce.1

         5.       The Individual Defendant, Colin Brown is an individual whose primary place of

 residence is Broward County, Florida, and at all times relevant was Chief Executive Officer

 (“CEO”) of the Grateful.

         6.       Plaintiff is a resident of Broward County, Florida, and is within the jurisdiction of

 this Honorable Court, and is a covered employee for purposes of the Act.

         7.       During his employment with Defendants Plaintiff’s primary place of work was in

 Broward County Florida, within the jurisdiction of this Honorable Court.

         8.       The acts or omissions giving rise to this Complaint occurred in whole or in part in

 Broward County, Florida.

         9.       Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                       GENERAL ALLEGATIONS

         10.      Plaintiff was hired and began working for Defendants in, August 2018, as Assistant

 to the CEO and remained in that role until March 6, 2020.

         11.      In his role as Assistant to the CEO Plaintiff was responsible for a variety of tasks

 including, but not limited to, booking artists, managing the company’s email account, and

 interacting with individuals in the music industry on behalf of the company.

         12.      When he began working, Grateful was in its early stages, and Plaintiff’s work and

 efforts were integral to its growth and development.


 1
  According to an amendment filed on sunbiz.org on March 5, 2020, Grateful Records, Inc. has changed its principal
 address to Flagler County, FL
Case 0:21-cv-61796-AHS Document 1 Entered on FLSD Docket 08/26/2021 Page 3 of 8




         13.     At all times, relevant Defendant Brown was the Grateful’s CEO, and directly

 supervised Plaintiff, including setting his work hours, determining his compensation rate, and

 directing his day-to-day job responsibilities.

         14.     Defendant Brown agreed to pay Plaintiff a salary of $1,000 a week. However,

 because grateful was in its early stages of growth, there was not enough cash flow to initially pay

 Plaintiff the agreed upon amount.

         15.     Accordingly, Defendant Brown verbally committed to pay Plaintiff all that he was

 owed “once the company start[ed] making money.”

         16.     With that understanding Plaintiff worked extremely long hours, nearly every day

 to help Grateful grow and become profitable.

         17.     On information and belief, Grateful became profitable in, our about, January 2019.

 Despite that Plaintiff was never paid for any of the work that he performed.

         18.     Plaintiff continued to work for Defendants without pay until his resignation on, or

 about, March 6, 2020.

         19.     While employed by Defendants, Plaintiff worked an average of eighty-four (84)

 hours per week.

                               COUNT I
        WAGE AND HOUR FEDERAL STATUTORY VIOLATION BY PLAINTIFF

         20.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19

 above as if set out in full herein.

         21.     This action is brought by Plaintiff to recover from Defendants unpaid minimum

 wages, as well as an additional amount as liquidated damages, costs, and reasonable attorney’s

 fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29

 U.S.C. § 206.
Case 0:21-cv-61796-AHS Document 1 Entered on FLSD Docket 08/26/2021 Page 4 of 8




         22.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). Defendants are, at all times pertinent to this Complaint, engaged in interstate

 commerce.

         23.      Upon information and belief, the annual gross revenue of Defendants was at all

 times material hereto in excess of $500,000.00 per annum, and/or Plaintiff, by virtue of working

 in interstate commerce, otherwise satisfies the FLSA’s coverage requirements.

         24.      At all times material hereto, Defendants, failed to comply with Title 29 U.S.C. §§

 201-219 in that Plaintiff performed services for Defendants but no provision was made by

 Defendants to properly pay his mandatory minimum wage rate required by the FLSA.

         25.      From April 2018 through approximately March 6, 2020, Plaintiff worked

 approximately 84 hours per week but was not paid at all during his entire employment with

 Defendants, which means that Plaintiff was paid at the rate below the required minimum wage.

         26.      Pursuant to the above-cited minimum wage provisions, Plaintiff should have

 received at least the following amounts:

         August 26, 2018 – December 31, 2018: $8.25 (applicable minimum wage rate) x 84 (hours
         worked per week) = $693 (weekly minimum wage) x 18 (number of weeks worked) =
         $12,474.002

         2019: $8.46 (applicable minimum wage rate) x 84 (hours worked per week) = $710.64
         (weekly minimum wage) x 51 (number of weeks worked) = $36,242.64

         January 1, 2020 - March 6, 2020: $8.56 (applicable minimum wage rate) x 84 (hours
         worked per week) = $719.04 (weekly minimum wage) x 9 (number of weeks worked) =
         $6,471.36




 2
  Plaintiff began working at the beginning of August 2018 for approximately 21 total weeks, however the time
 beyond the three-year period before August 26, 2018, is not recoverable under the FLSA.
Case 0:21-cv-61796-AHS Document 1 Entered on FLSD Docket 08/26/2021 Page 5 of 8




        27.      Defendants, therefore, owe Plaintiff at least $55,188.00, which represents the

 minimum wage Plaintiff was entitled to during the period in question and the amount Defendants

 should have paid for that period pursuant to the minimum wage provisions, plus an equal amount

 in liquidated damages, as provided by the FLSA.

        28.      Defendants knew and/or showed reckless disregard of the provisions of the FLSA

 concerning the payment of minimum wages as required by the FLSA and remain owing Plaintiff

 mandatory minimum wages since the commencement of Plaintiff’s employment with Defendants

 as set forth above, and Plaintiff is entitled to recover double damages.

        29.      Defendants willfully and intentionally refused to pay Plaintiff minimum wages as

 required by the law of the United States as set forth above and remain owing Plaintiff these wages

 since the commencement of Plaintiff’s employment with Defendants as set forth above.

                                PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Honorable Court:

        A. Enter judgment for Plaintiff and against the Defendants on the basis of Defendants’

              willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other

              Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages, with

              interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or available

              pursuant to Federal Law.

        F. Plaintiff demands a trial by jury.
Case 0:21-cv-61796-AHS Document 1 Entered on FLSD Docket 08/26/2021 Page 6 of 8




                                     COUNT II
                        WAGE AND HOUR VIOLATION BY PLAINTIFF
                               AGAINST COLIN BROWN

         30.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-19

 above as if set out in full herein.

         31.      At the times mentioned, Defendant Brown was, and is now, the CEO of Grateful.

 Defendant Brown was an employer of Plaintiff and others similarly situated within the meaning

 of Section 3(d) of the Act [29 U.S.C. § 203(d)], in that this defendant acted directly or indirectly

 in the interests of Grateful in relation to the employees of Grateful, including Plaintiff and others

 similarly situated. Defendant Brown had operational control of Grateful, was involved in the day-

 to-day functions of Grateful, provided Plaintiff with his work schedule, and is jointly liable for

 Plaintiff’s damages.

         32.      Defendant Brown is and was, at all times relevant, a person in control of Grateful’s

 financial affairs and can cause Grateful to compensate (or not to compensate) its employees in

 accordance with the Act.

         33.      Defendant Brown willfully and intentionally caused Plaintiff not to receive

 minimum wage as required by the laws of the United States as set forth above and remains owing

 Plaintiff these wages since the commencement of Plaintiff’s employment with the Grateful as set

 forth above.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this Honorable Court:

         A. Enter judgment for Plaintiff and against Defendant Brown on the basis of Defendant’s

               willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other

               Federal Regulations; and
Case 0:21-cv-61796-AHS Document 1 Entered on FLSD Docket 08/26/2021 Page 7 of 8




         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages, with

               interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or available

               pursuant to Federal Law.

         F. Plaintiff demands a trial by jury.

                                     COUNT III
                     UNPAID SALARY UNDER FLORIDA COMMON LAW
                        AND SECTION 448.08, FLORIDA STATUTES


         34.      Plaintiffs re-adopt each factual allegation as stated in paragraphs 1-20 above as if

 set out in full herein.

         35.      Plaintiff was employed by Defendants from approximately April 2018 through

 March 6, 2020.

         36.      Plaintiff was employed by Defendants as Assistant to the CEO. All the hours

 worked by Plaintiffs occurred in whole or in part in within the State of Florida.

         37.      Defendants agreed to pay Plaintiff a salary of $1000 per week for each week that

 he worked.

         38.      Plaintiff worked approximately eighty-one (81) weeks for Defendants from April

 2018 to March 6, 2020. However, Defendants failed to pay Plaintiff any money for the duration

 of his employment, despite agreed to salary of $1,000 per week.

         39.      Defendants owes Plaintiff $100,000.00 earned under Florida common law and

 attorneys’ fees and costs incurred pursuing this action under Florida Statutes, Section 448.08,

 should Plaintiff prevail on this claim.
Case 0:21-cv-61796-AHS Document 1 Entered on FLSD Docket 08/26/2021 Page 8 of 8




           WHEREFORE, Plaintiff, requests that this Honorable Court:

               A. Award Back pay in the form of lost salary, including lost benefits, plus interest;

               B. Award Costs of this action, together with reasonable attorneys' fees;

               C. Award Post-judgment interest; and

               D. Grant such other and further relief as this Court deems equitable and just.


                                         JURY DEMAND

           Plaintiff demands trial by jury of all issues so triable as of right.



 Dated: August 26, 2021.

                                        Respectfully submitted,

                                        By:__/s/ Brandon J. Gibson
                                        Brandon J. Gibson, Esquire
                                        Fla. Bar No.: 99411
                                        Email: bgibson@bjglawfirm.com
                                        THE LAW OFFICE OF BRANDON
                                        J. GIBSON, PLLC
                                        3800 Inverrary Blvd., Ste. 401-T
                                        Lauderhill, Florida 33319
                                        Telephone: (754) 229-1151
                                        Facsimile: (844) 761-1555
                                        Attorney for Plaintiff
